UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): January 3, 2011 Monkey Rock Group, Inc. (Exact Name of Registrant As Specified In Charter) Delaware 1-15165 98-0208402 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employee Identification No.) P.O. Box 1030 Sturgis, SD 57785 (Address of Principal Executive Offices) (877) 523-4070 (Issuer Telephone Number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors and Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Resignation of Director On January 3, 2011, Chris Edwards resigned from his position as Chief Operating Officer of Monkey Rock Group, Inc. (the “Company”).His resignation was not the result of any disagreements with the Company on any matters relating to the Company’s operations, policies or practices.A copy of Mr. Edwards’ resignation letter is attached hereto as Exhibit 99.1 and incorporated herein in its entirety by reference. Item 9.01Financial Statements and Exhibits. Exhibit No. Description Resignation Letter of Chris Edwards, dated as of January 3, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MONKEY ROCK GROUP, INC. Date: January 7, 2011 By: /s/John Dent John Dent Chief Executive Officer
